SEPARATION, RELEASE AND CONSULTING AGREEMENT


This SEPARATION, RELEASE AND CONSULTING AGREEMENT (the “Agreement”) is made and
entered into this 30th day of March 2010 by and between Ernest A. Elgin III
(hereinafter “Executive”) and Nephros, Inc., a Delaware corporation (the
“Company”).


WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer and has served as a member of the Company’s Board of Directors
(the “Board”); and


WHEREAS, in connection with his employment with the Company, Executive executed
an Employment Agreement dated September 15, 2008 (the “Employment Agreement”);
and


WHEREAS, in connection with his employment, pursuant to the Nephros, Inc. 2004
Stock Incentive Plan and certain Incentive Stock Option Agreements dated
September 15, 2008, January 6, 2009 and December 31, 2009, the Company granted
Executive options to purchase a total of 825,000 shares of common stock of the
Company (the “Incentive Option Shares”), 206,250 of which shares have vested as
of the Termination Date (as defined below); and


WHEREAS, Executive wishes to voluntarily resign from his employment and
relinquish his Board seat, and the Company wishes to accept such resignation and
Board seat; and


WHEREAS, notwithstanding Executive’s resignation, Company and Executive have
agreed that Executive will have the benefit of a temporary consulting
arrangement with the Company; and


WHEREAS, the parties intend that this Agreement will set out the terms of
Executive’s separation from his employment, the general release of the Company
by Executive and the terms of Executive’s consulting arrangement with the
Company;


NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Termination of Employment; Board Resignation.  Executive hereby
resigns from his regular full time employment with the Company, effective March
30, 2010 (the “Termination Date”), and the Company hereby accepts such
resignation.  In addition, Executive hereby resigns as a director of the
Company, effective as of the Termination Date.  Executive will receive his
regular salary (minus applicable federal, state and local payroll taxes, and
other withholdings required by law or properly requested by Executive) for his
work through the Termination Date on the Company’s next regular payday following
the Termination Date.  Except as expressly provided herein or required by
applicable law, after the Termination Date, Executive will be entitled to no
further employee benefits from the Company.  In addition, upon receipt of his
final paycheck from the Company, Executive acknowledges and agrees that he will
have been paid all compensation for labor or services rendered by him for the
Company or on the Company’s behalf through the Termination Date.  Executive
hereby agrees not to seek reemployment by the Company.
 

--------------------------------------------------------------------------------




2.           Severance Benefits.  In consideration of Executive’s execution of
this Agreement and of the general release contained herein, the Company will pay
to Executive his regular base salary (minus applicable federal, state and local
payroll taxes, and other withholdings required by law or properly requested by
Executive) for a period of three (3) weeks (the “Severance Payment”).  The
Severance Payment shall be paid to Executive in accordance with the Company’s
regular payroll practices and procedures beginning on the Company’s first
regular payday following the expiration of the “Revocation Period” as defined in
Section 14 below.  In addition, conditioned upon Executive’s proper and timely
election to continue his health insurance benefits under COBRA after the
Termination Date, the Company will pay Executive’s applicable COBRA premiums for
the period ending April 30, 2010 (the “COBRA Payment”).  Thereafter, Executive
will have the right to continue his health insurance coverage under COBRA at his
own expense. Each party agrees it is the Company’s normal practice to reimburse
employees for the first $5,000 of out-of-pocket expenditures made to satisfy the
deductible under the Company’s insurance plan, and the Company agrees to extend
this reimbursement practice to Executive for calendar year 2010 so long as the
COBRA coverage continues. Further, the Company agrees to continue Executive's
current Company-provided vision and dental insurance through April 30, 2010.
Executive hereby acknowledges that, but for his execution of this Agreement and
the release contained herein, he would not be entitled to receive the Severance
Payment, COBRA Payment, dental and vision benefits or deductible reimbursement
as provided for herein.


If Executive does not sign this Agreement and return it to the Company within
twenty-one (21) days, or if Executive revokes it pursuant to Section 14 below,
Executive will not be entitled to receive the separation benefits described
herein.


3.           Incentive Option Shares.  All unvested Incentive Option Shares are
forfeited as of the Termination Date.  Executive will have up to ninety (90)
days after the Termination Date to exercise his unexercised vested Incentive
Option Shares; thereafter, any unexercised Incentive Option Shares will be
cancelled.  Executive covenants and agrees that he will not sell any Incentive
Option Shares he acquires for a period of thirty (30) days from the date
hereof.  Executive will remain subject to and personally responsible for his own
actions under insider trading rules and all other applicable securities laws.


4.           Consulting Arrangement.  As further consideration for Executive’s
execution of this Agreement and of the general release contained herein, during
the period beginning from and after the Termination Date through May 31, 2010
(the “Initial Consulting Period”), Executive agrees to make himself available to
render, and to render at the request of the Board, the Acting Chief Executive
Officer or the Chief Executive Officer, services as are deemed necessary by the
Company (the “Consulting Services”).  During the Initial Consulting Period,
Executive will be expected to devote up to fifteen (15) hours per week providing
the Consulting Services.  Beginning April 16th and ending on May 31st, the
Company will pay Executive for his services at the rate of fifty percent (50%)
of his regular base salary in effect prior to the Termination Date.  In
addition, in the discretion of the Company, the Company may elect to extend the
consulting arrangement for a period of up to four (4) additional months (the
“Extended Consulting Period”).  During the Extended Consulting Period, Executive
will be expected to devote up to seven and one half (7½) hours per week
providing the Consulting Services, and the Company will pay Executive at the
rate of twenty-five percent (25%) of his regular base salary in effect prior to
the Termination Date.  (Fees paid to Executive during the Initial and Extended
Consulting Periods are hereinafter referred to as the “Consulting Fees”).  If
the Company elects to extend the consulting arrangement after the Initial
Consulting Period, the Company may terminate the consulting arrangement at any
time, in its discretion, upon thirty (30) days written notice to
Executive.  Upon termination of the consulting arrangement, Executive will
receive only the Consulting Fees earned through the date of such
termination.  Executive hereby acknowledges and agrees that, during the Initial
and the Extended Consulting Periods, Executive will be an independent contractor
and not an employee of the Company, and therefore will not be entitled to any
benefits or rights provided by the Company to employees (whether by agreement or
by operation or law), including but not limited to group insurance, liability
insurance, disability insurance, paid vacations, sick leave, retirement plans,
health plans, premium overtime pay, and the like.  In addition, the Company will
not provide workers’ compensation coverage for Executive.  Because Executive
will be an independent contractor, the Company will have no obligations to pay
Executive overtime compensation under the Fair Labor Standards Act, or to make
any payments other than what is agreed to by the parties in this
Agreement.  Executive hereby agrees to indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents and shareholders, from and
against any and all claims, actions, proceedings, liabilities or losses
including, without limitation, reasonable attorneys’ fees, arising from or based
on the Fair Labor Standards Act, workers’ compensation laws, the Internal
Revenue Code or any other federal, state or local law in connection with
Executive’s providing the Consulting Services to the Company pursuant to this
Agreement.
 

--------------------------------------------------------------------------------




5.           Release of Claims.  In exchange for the Company’s providing
Executive with the separation benefits described herein, by signing this
Agreement, Executive releases and forever discharges the Company, as well as its
parent companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “Company Parties”), from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to his employment with the Company and the termination thereof
(except where and to the extent that such a release is expressly prohibited or
made void by law).  The release includes, without limitation, Executive’s
release of the Company and the Company Parties from any claims for lost wages or
benefits, stock options, restricted stock, compensatory damages, punitive
damages, attorneys’ fees and costs, equitable relief or any other form of
damages or relief.  In addition, this release is meant to release the Company
and the Company Parties from all common law claims, including claims in contract
or tort, including, without limitation, claims for breach of contract, wrongful
or constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing.  Executive also specifically and
forever releases the Company and the Company Parties (except where and to the
extent that such a release is expressly prohibited or made void by law) from any
claims based on unlawful employment discrimination or harassment, including the
New Jersey Conscientious Employee Protection Act, N.J. Stat. Ann. § 34:19-1, the
New York Human Rights Act, the New York City Administrative Code and the Federal
Age Discrimination In Employment Act (29 U.S.C.  § 621 et. seq.).


Executive hereby acknowledges that this release applies both to known and
unknown claims that may exist between Executive and the Company and the Company
Parties.  Executive expressly waives and relinquishes all rights and benefits
which he may have under any state or federal statute or common law principle
that would otherwise limit the effect of this Agreement to claims known or
suspected prior to the date he executes this Agreement, and does so
understanding and acknowledging the significance and consequences of such
specific waiver.  Provided, however, that nothing in this Agreement extinguishes
any claims Executive may have against the Company for breach of this Agreement.
 

--------------------------------------------------------------------------------




6.           No Admissions. Executive understands, acknowledges and agrees that
the release set out above in Section 5 is a final compromise of any potential
claims by Executive against the Company and/or the Company Parties in connection
with his employment by the Company, and is not an admission by the Company or
the Company Parties that any such claims exist or that the Company or any of the
Company Parties are liable for any such claims.  Unless prohibited by applicable
law or regulation, Executive further agrees not to hereafter, directly or
indirectly, sue, assist in or be a voluntary party to any litigation against
Company or any one or more of the Company Parties for any claims relating to
events occurring prior to or simultaneously with the execution of this
Agreement, including but not limited to the termination of Executive’s
employment with the Company.


Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive
acknowledges that he is waiving any right to monetary damages, attorneys’ fees
and/or costs related to or arising from  any such charge, complaint or lawsuit
filed by Executive or on Executive’s behalf, individually or collectively.


7.           Cooperation.  By signing this Agreement, Executive promises and
agrees, at all times after the Termination Date, to cooperate fully with the
Company and its officers, directors, employees, agents and legal counsel in
connection with any claim, complaint, charge, suit or action previously or
hereafter asserted or filed by the Company or against the Company or any of the
Company Parties which relates to, arises out of or is connected directly or
indirectly with (i) Executive’s employment with the Company, (ii) any other
relationship or dealings between Executive and the Company or any of the Company
Parties, or (iii) any other matter relating to the Company or any of the Company
Parties.  Executive’s cooperation with the Company shall continue throughout the
pendency of any such claim, complaint, charge, suit or action.  Further,
Executive promises and agrees that, in the event he is subject to a valid and
enforceable subpoena or court order which compels his testimony at a trial,
hearing or deposition concerning his relationship with the Company or any other
matter relating to the Company or any of the Company Parties, he will provide
reasonable and prompt notice to the Company of this fact and cooperate fully
with the Company prior to and during his testimony, to the maximum extent
possible, consistent with his obligation to provide truthful
testimony.  Executive further agrees that, in the event he is named as a
defendant in a legal proceeding resulting from, arising out of, or connected
directly or indirectly with Executive’s employment with the Company, or any act,
omission or conduct occurring during Executive’s employment with the Company, he
will provide reasonable and prompt notice of this fact to the Company.  The
Company agrees to reimburse Executive for reasonable out-of-pocket expenses
resulting from such cooperation and consultation.  If counsel is required in
connection with any such matter, Company may, at its option, provide Executive
with representation by Company counsel or reimburse separate counsel, acceptable
to the Company, retained to represent Executive.
 

--------------------------------------------------------------------------------




8.           Return of Property.  Following the Consulting Period, or earlier as
deemed by the Company, Executive shall return all property of the Company in his
possession, including, without limitation, any Company credit cards,
Company-owned equipment, and all originals and any copies of all disks, tapes,
files, correspondence, data, notes and other documents pertaining to the
Company’s proprietary products, customers and business and Confidential
Information as defined in the Employment Agreement.  Such property shall be in
the same condition as when provided to Executive, reasonable wear and tear
excepted.


9.           Confidentiality and Restrictive Covenants.  Executive hereby
acknowledges and agrees that his post-employment duties and obligations under
the Employment Agreement will remain in full force and effect in accordance with
their terms, and that a breach of the Employment Agreement will also constitute
a breach of this present Agreement.


10.           No Disparagement.  Executive agrees that he will not denigrate,
defame, disparage or cast aspersions upon the Company, the Company Parties,
their products, services, business and manner of doing business, and that he
will use his reasonable best efforts to prevent any member of his immediate
family from engaging in any such activity.


11.           Relief and Enforcement.  Executive understands and agrees that, in
addition to any other remedies that the Company (or the Company Parties) has at
law or in equity, any breach of this Agreement by Executive will relieve the
Company of its obligation to provide any unpaid Severance Payment as set out in
Section 2, above, and Executive agrees that he will repay to the Company any and
all Consulting Fees that have been paid to him pursuant to Section 4,
above.  Executive also understands and agrees that if he violates the terms of
Sections 7, 8, 9 and 10 of this Agreement, Executive will cause injury to the
Company and/or one or more of the Company Parties) that will be difficult to
quantify or repair, so that the Company (and/or the Company Parties) will have
no adequate remedy at law.  Accordingly, Executive agree that if he violates
Sections 7, 8, 9, and 10 of this Agreement, the Company (or the Company Parties)
will be entitled as a matter of right to obtain an injunction from a court of
law, restraining Executive from any further violation of this Agreement.  The
right to an injunction is in addition to any other remedies that the Company (or
the Company Parties) has at law or in equity.


12.           Assignment.  This Agreement may not be assigned by Executive
without the prior written consent of the Company.  The Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
and agreements hereunder shall inure to the benefit of and be enforceable by
said successors or assigns. The term “Company” shall include any of the
Company’s subsidiaries, subdivisions or affiliates.
 

--------------------------------------------------------------------------------




13.           No Modifications; Governing Law; Entire Agreement.  This Agreement
cannot be amended, modified or terminated orally, and no modification or waiver
of any of the provisions of this Agreement is effective unless in writing and
signed by all of the parties hereto and expressly states that it is intended to
amend, modify or terminate this Agreement or waive a provision hereof.  The
parties agree that this Agreement is to be governed by and construed in
accordance with the laws of the State of Delaware.  This Agreement and the
Employment Agreement set forth the entire and fully integrated understanding
between the parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out therein.


14.           Right to Revoke.  ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS
REVOCABLE IN WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION
PERIOD”).  IN ORDER TO REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EXECUTIVE MUST
DELIVER WRITTEN NOTICE TO GERALD KOCHANSKI, AND SUCH WRITTEN NOTICE MUST
ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY REVOCATION PERIOD.


15.           Voluntary Execution.  By signing below, Executive acknowledges
that he has read this Agreement, that he understands its contents and that he
has relied upon or had the opportunity to seek the legal advice of his attorney,
who is the attorney of his own choosing.


EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT.  EXECUTIVE
ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.


IN WITNESS WHEREOF, each of the parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Agreement freely and with full authority duly given, all as of the date first
above written.




 
THE COMPANY:


NEPHROS, INC.




By: ______________________(SEAL)


Name:
Title:


EXECUTIVE:



_________________________(SEAL)
Ernest A. Elgin III

 
 

--------------------------------------------------------------------------------

